Case 20-40371-pwb          Doc 15      Filed 03/21/20 Entered 03/21/20 09:57:07               Desc Main
                                       Document Page 1 of 5




                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF GEORGIA
                                       ROME DIVISION


 IN RE:                                             :        CHAPTER 13
                                                    :
 NICHOLAS ODELL USREY,                              :        CASE NO. 20-40371-PWB
                                                    :
                                                    :
                     Debtor(s);                     :
                                                    :
                                                    :
                                                    :
 EXETER FINANCE, LLC                                :        CONTESTED MATTER
                                                    :
                                                    :
                      Creditor                      :
                                                    :
 Vs.                                                :
                                                    :
 NICHOLAS ODELL USREY, Debtor(s);                   :
 MARY IDA TOWNSON, Trustee;                         :
                                                    :
                  Respondent(s).                    :
                                                    :
                                                    :

                    OBJECTION TO CONFIRMATION OF CHAPTER 13 PLAN

        COMES NOW Exeter Finance, LLC (the "Creditor"), a creditor of the referenced Debtor, and
 hereby moves this Court to deny confirmation of Debtor's Chapter 13 ("Plan"). In support of its

 objection, the Creditor shows the Court as follows:

                                                        1.

        On February 14, 2020, Nicholas Odell Usrey ("Debtor") filed a Voluntary Petition pursuant to 11
 U.S.C. §1301 et seq., and said case is presently pending before this Court.




                                                        1
Case 20-40371-pwb           Doc 15       Filed 03/21/20 Entered 03/21/20 09:57:07                  Desc Main
                                         Document Page 2 of 5




                                                       2.
         Creditor has a net claim in this case in the approximate amount of $17,804.35 secured by a 2016

 NISSAN Rogue Utility 4D S AWD I4, VIN: KNMAT2MV0GP650350 (the "Collateral"). Copies of the

 Installment Sales Contract ("Contract") and Certificate of Title are attached as Exhibits "A" and "B"
 respectively.

                                                       3.

         Debtor's Chapter 13 Plan proposes to pay Creditor's claim of $17,804.35 at $16,680.00 at 5.50%

 interest.
                                                       4.

         Creditor objects to the treatment of its claim in the proposed plan. Creditor's claim amount of

 $17,804.35 should be paid in full, as the Collateral was purchased on April 05, 2019 which is within 910

 days of filing.
                                                       5.

         The Plan fails to pay the applicable prime plus interest rate. In addition, the debtor must pay the

 present value of the secured claim by paying the creditor a discount rate of interest as measured by the

 formula rate expressed by the United States Supreme Court in Till v. SCS Credit Corp., 541 U.S. 465
 (2004). See also Drive Fin. Servs., L.P. v. Jordan, 521 F.3d 343 (5th Cir. 2008) (applying prime plus
 rate to vehicle lender’s claim). The current prime rate of interest is 3.250%. To the extent that the Plan

 proposes to pay less than the prime interest rate plus 3.000%, Creditor objects to the confirmation of the
 Plan.

                                                       6.
         Finally, the Bankruptcy Code requires that a plan may be confirmed over an objection of a secured
 creditor only if the payments made under the plan are "in equal monthly amounts." 11 U.S.C. §1325(a)(5)

 (B)(iii)(I). To the extent that the Plan provides payments to Creditor on a pro rata basis, Creditor objects
 to the confirmation of the Plan.


                                                       2
Case 20-40371-pwb           Doc 15      Filed 03/21/20 Entered 03/21/20 09:57:07                   Desc Main
                                        Document Page 3 of 5




                                                       7.
        This case may not be feasible in contravention of 11 U.S.C. §1325(a)(6). Debtor bears the burden

 of proving all elements of confirmation, including the feasibility of this case and should be required to
 produce documents to support all income and expenses listed on Schedules I and J.

                                                       8.
        The specific terms of the proposed plan itself are not proposed in good faith in violation of 11
 U.S.C. §1325(a)(3).

                                                       9.
        Creditor requests proof of full coverage insurance on the Collateral to ensure it is adequately
 protected.

        WHEREFORE, the Creditor prays that its Objection to Confirmation of Chapter 13 ("Plan") be
 inquired into and sustained and that it has such other and further relief as this Court deems just and

 proper.


        This March 21, 2020.
                                                                   Respectfully submitted:
                                                                   The Law Office of
                                                                   Lefkoff, Rubin, Gleason & Russo, P.C.
                                                                   Attorneys for Creditor


                                                                   By:      /s/ Philip Rubin
                                                                         Philip Rubin
                                                                         GA Bar No. 618525
 5555 Glenridge Connector
 Ste. 900
 Atlanta, GA 30342
 (404) 869-6900 (Tel)
 (404) 869-6909 (Fax)
 prubin@lrglaw.com




                                                       3
Case 20-40371-pwb           Doc 15      Filed 03/21/20 Entered 03/21/20 09:57:07                 Desc Main
                                        Document Page 4 of 5




                           IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF GEORGIA
                                        ROME DIVISION


 IN RE:                              : CHAPTER 13
                                     :
 NICHOLAS ODELL USREY,               : CASE NO. 20-40371-PWB
                                     :
                                     :
               Debtor(s);            :
                                     :
                                     :
                                     :
 EXETER FINANCE, LLC                 : CONTESTED MATTER
                                     :
                                     :
               Creditor,             :
                                     :
 Vs.                                 :
                                     :
 NICHOLAS ODELL USREY, Debtor(s);    :
 MARY IDA TOWNSON, Trustee;          :
                                     :
             Respondent(s).          :
                                     :
                                     : OF SERVICE
                            CERTIFICATE

        I hereby certify that I served a copy of the OBJECTION TO CONFIRMATION OF CHAPTER

 13 PLAN on the following parties 1) electronically, if allowed by and pursuant to the requirements of
 local rule, or 2) by depositing same in the United States Mail in properly addressed envelope(s) with

 adequate postage to all others, as follows:

 Nicholas Odell Usrey
 1386 Sitton Rd S
 Chatsworth, GA 30705




                                                      1
Case 20-40371-pwb       Doc 15   Filed 03/21/20 Entered 03/21/20 09:57:07       Desc Main
                                 Document Page 5 of 5




 Dan Saeger
 Saeger & Associates, LLC
 Suite D,
 706 S Thornton Ave
 Dalton, GA 30720
 Mary Ida Townson
 Suite 1600,
 285 Peachtree Center Ave, NE
 Atlanta, GA 30303


 This March 21, 2020.                               Respectfully Submitted:
                                                    The Law Office of
                                                    Lefkoff, Rubin, Gleason & Russo, P.C.
                                                    Attorneys for Movant
                                                    By: /s/Philip Rubin
                                                    Philip Rubin
                                                    GA Bar No. 618525




                                           2
